Exhibit 10.29

SHELF REGISTRATION RIGHTS AGREEMENT
To: Seashell Limited (the “Subscriber”)
The Subscriber has purchased, pursuant to a Subscription Agreement entered into
on or about the date hereof (the “Subscription Agreement”) an aggregate of
1,250,000 shares (the “Shares”) of Common Stock of Tecogen Inc., a Delaware
corporation (the “Company”). The parties have agreed that the Shares will be
registered on a “shelf” registration statement to be filed with the U.S.
Securities and Exchange Commission (the “SEC”) in accordance with the terms
hereof and the U.S. Securities Act of 1933 (the “Securities Act”).
1.Registration Rights. The Company hereby grants the following registration
rights.
(a)Registration Statement. The Company shall file with the SEC, promptly and in
any event within 20 days, a “shelf” registration statement on an appropriate
form (the “Registration Statement”) covering the resale of the Shares and shall
use its commercially reasonable best efforts to cause the Registration Statement
to be declared effective as soon as practicable. The Company, in its discretion,
may add the Shares by an amendment to a currently pending resale registration
statement.
(b)Registration Procedures. In connection with the Registration Statement::
(i)the Company will prepare and file with the SEC such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective with
respect to the Subscriber until such time as all of the Shares owned by the
Subscriber may be resold without restriction under the Securities Act; and
(ii)if the Company notifies the Subscriber to suspend the use of any prospectus
because of the existence of undisclosed material events, then until the
requisite changes to such prospectus have been made, the Subscriber shall
suspend use of such prospectus. In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.
(c)Provision of Documents etc. In connection with the Registration Statement,
the Subscriber will furnish to the Company in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws. The Company may require the Subscriber,
upon five business days’ notice, to furnish to the Company a certified statement
as to, among other things, the number of Shares and the number of other shares
of the Company’s Common Stock beneficially owned by the Subscriber and the
person that has voting and dispositive control over such shares. The Subscriber
covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act, if applicable, in connection with sales of
Shares pursuant to the Registration Statement.
(d)Expenses. All expenses incurred by the Company in complying with this
section, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Shares, including any fees and disbursements of
any counsel to the Subscriber, are called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with the Registration Statement.
Selling Expenses in connection with the Registration Statement shall be borne by
the Subscriber.




--------------------------------------------------------------------------------

Exhibit 10.29

(e)Indemnification and Contribution.
(i)The Company will, to the extent permitted by law, indemnify and hold harmless
the Subscriber, each trustee of the Subscriber, each officer of the Subscriber,
each director of the Subscriber, and each other person, if any, who controls the
Subscriber within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which the Subscriber or such other
person (a “controlling person”) may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) (“Claims”) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse the Subscriber and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to the Subscriber to the extent that any
Claim arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
furnished by the Subscriber or any such controlling person in writing
specifically for use in the Registration Statement or related prospectus, as
amended or supplemented.
(ii)The Subscriber will, to the extent permitted by law, indemnify and hold
harmless the Company, and each person, if any, who controls the Company within
the meaning of the Securities Act, each underwriter, each officer of the Company
who signs the Registration Statement and each director of the Company against
all Claims to which the Company or such officer, director, underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such Claims arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Subscriber will be liable hereunder in any such case if and only to the
extent that any such Claim arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to the Subscriber, as such,
furnished in writing to the Company by the Subscriber specifically for use in
the Registration Statement or related prospectus, as amended or supplemented.
(f)Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection




--------------------------------------------------------------------------------

Exhibit 10.29

with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be
reasonable defenses available to it which are different from or additional to
those available to the indemnifying party or if the interests of the indemnified
party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred. The indemnifying party shall
not be liable for any settlement of any such proceeding affected without its
written consent, which consent shall not be unreasonably withheld. in order to
provide for just and equitable contribution in the event of joint liability
under the Securities Act in any case in which either (i) the Subscriber, or any
controlling person of the Subscriber, makes a claim for indemnification pursuant
to this section but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this section provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of the Subscriber or
controlling person of the Subscriber in circumstances for which indemnification
is not provided under this section, then, and in each such case, the Company and
the Subscriber will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in a
manner that reflects, as near as practicable, the economic effect of the
foregoing provisions of this section. Notwithstanding the foregoing, no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.
(g)Delivery of Unlegended Shares. If and when it is lawful to do so, in the
opinion of counsel for the Company, upon request of the Subscriber, the Company
will remove any restrictive legends to ensure compliance with the Securities Act
on certificates representing the Shares.
2.Modification. Neither this Agreement nor any provision hereof shall be waived,
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, change, discharge or
termination is sought to be enforced.
3.Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered as
follows:
If to the Subscriber, to the email address set forth on the first page of this
Agreement; or
If to the Company, via certified mail to the address set forth on on its
corporate website, Attention: Chief Executive Officer; or
At such other address as the Subscriber or the Company may hereafter have
advised the other by a notice conforming with this paragraph.
4.Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person, the obligation of the Subscriber shall be
joint and several and the agreements, representations, warranties, covenants and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his or its heirs, executors, administrators,
successors, legal representatives and assigns.
5.Legal Fees. Each party shall pay its own legal fees and expenses in connection
with the transactions contemplated by this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.29

6.Equitable Adjustment. The Shares, as defined herein, shall be deemed to
include any shares of Common Stock of the Company issued with respect thereto
pursuant to stock splits, stock dividends, and similar events.
7.Entire Agreement. This Agreement and the Subscription Agreement contain the
entire agreement of the parties with respect to the matters set forth herein.
8.Assignability. This Agreement is not transferable or assignable by the
Subscriber or any successor thereto, except that the Company may assign its
rights and obligations under this Agreement to a purchaser of its business
regardless of the form of the acquisition..
9.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws. Exclusive venue for
disputes under this Agreement shall be the state or Federal courts sitting in
New York City.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date of the Subscription Agreement.
TECOGEN INC.


By: _________________________
Name:
Title:
SEASHELL LIMITED


By: _________________________
Name:
Title:





